DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexa J. Hunter (Reg. No. 74,538) on 02 March 2022.

The application has been amended as follows: 

1. (Currently Amended) A capacitor assembly comprising a capacitor element, the capacitor element comprising; 

a dielectric that overlies the anode body and includes an oxide of the valve metal compound; 
a solid electrolyte that overlies the dielectric, wherein the solid electrolyte includes at least one conductive polymer layer that contains a sulfonyl ion and wherein the conductive polymer layer contains an extrinsically conductive polymer and a sulfonyl counterion or an intrinsically conductive polymer; 
an external polymer coating that overlies the solid electrolyte; and 
an organofunctional silane that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion, wherein the organofunctional silane is a diaminofunctional silane having the following general formula (III):   

    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale

wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; 
R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and R5 together with one or more additional atoms form a ring structure; and 
Z1 and Z2 are independently an organic group; 
wherein the organofunctional silane forms at least a first layer that contains a single silane compound; 

wherein a ratio of a capacitance of the capacitor assembly after being exposed to [[a]] the hot atmosphere for about 500 hours to a capacitance value of the capacitor assembly when initially exposed to the hot atmosphere is from about 0.7 to 1.

25. (Currently Amended) A method for forming a capacitor assembly, the method comprising: 
anodically oxidizing a sintered porous anode body to form a dielectric that includes an oxide of a valve metal compound; 
applying a solution to the anode that includes a single organofunctional silane compound, wherein the organofunctional silane is a diaminofunctional silane having the following general formula (III):
  
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale

wherein, 
R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; 
4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and R5 together with one or more additional atoms form a ring structure; and 
Z1 and Z2 are independently an organic group; 
applying a dispersion that contains conductive polymer particles and a sulfonyl counterion to form a conductive polymer layer; 
covalently bonding the organofunctional silane compound to the oxide of the dielectric, wherein the organofunctional silane compound is capable of bonding to the sulfonyl counterion; and 
applying an external polymer coating that overlies the solid electrolyte; 
wherein the conductive polymer layer contains an extrinsically conductive polymer and a sulfonyl counterion or wherein the conductive polymer layer contains an intrinsically conductive polymer having repeating units of the following formula:   

    PNG
    media_image2.png
    140
    143
    media_image2.png
    Greyscale

wherein, 
R is (CH2)a-O-(CH2)b; 
a is from 0 to 10; 
b is from 1 to 18; 
Z is an anion; 
X is a cation; 

wherein a ratio of a capacitance of the capacitor assembly after being exposed to [[a]] the hot atmosphere for about 500 hours to a capacitance value of the capacitor assembly when initially exposed to the hot atmosphere is from about 0.7 to 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor assembly comprising an organofunctional silane that is covalently bonded to the oxide of the dielectric and is capable of bonding to the sulfonyl ion, wherein the organofunctional silane is a diaminofunctional silane having the following general formula (III): 
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
wherein, R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and R5 together with one or more additional atoms form a ring structure; and Z1 and Z2 are independently an organic group; wherein the organofunctional silane forms at least a first layer that contains a 

The prior art does not teach or suggest (in combination with the other claim limitations) a method for forming a capacitor assembly, the method comprising: applying a solution to the anode that includes a single organofunctional silane compound, wherein the organofunctional silane is a diaminofunctional silane having the following general formula (III):  
    PNG
    media_image1.png
    116
    358
    media_image1.png
    Greyscale
wherein, R1, R2, and R3 are independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, or hydroxyalkyl; R4 and R5 are independently hydrogen, alkyl, independently alkyl, alkenyl, aryl, heteroaryl, cycloalkyl, heterocyclyl, halo, haloalkyl, hydroxyalkyl, or alternatively N, R4, and R5 together with one or more additional atoms form a ring structure; and Z1 and Z2 are independently an organic group; covalently bonding the organofunctional silane compound to the oxide of the dielectric, wherein the organofunctional silane compound is capable of bonding to the sulfonyl counterion; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848